UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
NEW YORK UNIVERSITY,

                        Plaintiff,
                                                     MEMORANDUM AND ORDER
                  - against -
                                                       15 Civ. 8505 (NRB)
FACTORY MUTUAL INSURANCE COMPANY,

                    Defendant.
------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      This action arose from an insurance coverage dispute between

plaintiff New York University (“NYU”) and its insurer, Factory

Mutual   Insurance     Company    (“FM”),     in   connection    with   losses

sustained during and as a result of Superstorm Sandy.1               On March

19, 2019, following nearly three and a half years of litigation

and voluminous discovery, the Court issued a Memorandum and Order

granting FM’s motion for summary judgment and denying NYU’s cross-

motion for partial summary judgment, thereby terminating the case



      1 Policy No. LE650, the policy that was in effect when Superstorm Sandy

struck New York City, insured NYU against physical loss or damage to certain
real and personal property, associated time element losses, and also provided
certain “Additional Coverages.” The policy was subject to an overall coverage
limit of $1.85 billion and other specified limits of liability and exclusions,
including, of particular relevance to this lawsuit, limits of liability for
damages attributable to “flood” at certain locations:
      USD250,000,000 in the aggregate during any policy year, but not to exceed
      a USD40,000,000 limit in the aggregate during any policy year for property
      located at the NYU Hospital Center and School of Medicine located at 550-
      580 First Avenue, 401 & 435 E 30th Street, 317 & 400 E. 34th Street and
      3010 FD Roosevelt Drive, New York, NY in the aggregate during any policy
      year[.]

Policy No. LE650 at NYU033513 (hereinafter, the “flood sublimit”).

                                          1
in FM’s favor.        Presently before the Court is NYU’s motion,

pursuant to Federal Rules of Civil Procedure 59(e) and 60(b), to

alter or amend the Court’s Memorandum and Order and/or for relief

from the Clerk’s corresponding judgment.

      Because NYU’s motion fundamentally mischaracterizes both this

litigation and the obligations of a district court in ruling on

the summary judgment motions of counseled parties, see Jackson v.

Fed. Express, 766 F.3d 189, 196 (2d Cir. 2014) (clarifying the

obligations of a district court in granting summary judgment under

Rule 56), NYU’s motion is denied.

I. Background2

      NYU sued FM on October 29, 2015, asserting five claims for

declaratory relief that sought to define the scope of flood

coverage at the complex of buildings referred to throughout this

litigation as the “superblock,”3 and a sixth claim for breach of




      2 The Court assumes familiarity with the facts and procedural history of
this case, which are set forth at length in the Court’s Memorandum and Order
denying NYU’s motion for leave to amend, New York Univ. v. Factory Mut. Ins.
Co., No. 15 Civ. 8505 (NRB), 2018 WL 1737745 (S.D.N.Y. Mar. 27, 2018), and its
Memorandum and Order granting summary judgment for FM, New York Univ. v. Factory
Mut. Ins. Co., 374 F. Supp. 3d 315 (S.D.N.Y. 2019).
      3 The “superblock” refers to the complex of buildings affiliated with the

NYU Langone Medical Center located between First Avenue, 34th Street, FDR Drive,
and 30th Street in Manhattan.

                                          2
contract based on FM’s allegedly wrongful denial of coverage.4               In

response, FM sought a declaration that the $40 million flood

sublimit applied to all of the buildings located on the superblock

or, in the alternative, reformation of the flood sublimit to the

extent it could be read to apply to fewer than all of the buildings

encompassed within the superblock.

      After more than a year and a half of litigation, NYU filed a

motion for leave to amend in order to assert four additional claims

against FM, which motion the Court denied on the grounds that all

“of the claims that NYU [sought] to add [were] untimely and . . .

merit[less],” rendering amendment “futile.”            New York Univ., 2018

WL 1737745, at *18.        The Court thereafter granted the parties’

jointly filed request for leave to file cross-motions for summary

judgment.    See ECF No. 105.        In the parties’ subsequently filed

motions, FM sought summary judgment on all six of NYU’s claims as

well as judgment on FM’s counterclaim for declaratory relief. NYU,

for its part, sought summary judgment on FM’s counterclaims as



      4 As detailed in the Court’s March 19 Memorandum and Order, NYU sought
declarations that:

      (1) the flood sublimit applies only to those buildings within the address
      range specified in the sublimit (“550-580 First Avenue, 401 & 435 E 30th
      Street, 317 & 400 E. 34th Street and 3010 [FDR] Drive, New York, NY”),
      rather than to all of the buildings located on the superblock; (2) the
      flood limit does not apply to time element losses; (3) the flood sublimit
      does not apply to time element losses; (4) the flood sublimit does not
      apply to additional coverages and time element coverage extensions; and
      (5) the coverage limits for flood damage do not apply to damage that would
      not have occurred but for faulty workmanship.

New York Univ., 374 F. Supp. 3d at 321.

                                          3
well as judgment on all of its claims for declaratory relief. With

respect to NYU’s sixth cause of action (i.e., its breach of

contract claim), NYU opposed FM’s motion for summary judgment.5

Following oral argument on the parties’ cross-motions, the Court

issued a Memorandum and Order denying NYU’s motion and entering

judgment for FM, whose motion sought judgment on “each of NYU’s

claims”   and   which   expressly    requested    that   the   Court    “enter

judgment as a matter of law in its favor.”          ECF No. 138 at 10, 38.

      NYU now moves to alter or amend the Court’s ruling and/or for

relief from judgment on the grounds that its lawsuit purportedly

encompassed certain non-flood and non-superblock claims that were

not addressed in the parties’ summary judgment briefing.               Because

of these allegedly outstanding claims, NYU maintains that judgment

should not have been entered for FM and that the case must be

reopened to facilitate their resolution.          In making this argument,

however, NYU refuses to concede that it in fact abandoned any

claims that remained outstanding by failing to identify them either

in its opposition to FM’s motion or at oral argument.                     More

broadly, NYU’s motion is fatally flawed because it misconceives

the respective roles of the litigant and the Court.



      5 Based upon the framing of the parties’ briefing as well as the parties’

prior representations to the Court, see ECF No. 105 at 1 (stating in their
jointly filed pre-motion letter that “[b]oth parties anticipate moving for
summary judgment on all claims and counterclaims”) (emphasis added), NYU’s
motion was styled as a motion for partial summary judgment because it sought
judgment as to its breach of contract claim solely on the issue of liability.

                                         4
II.   Legal Standard

      “It   is    well-settled       that    Rule    59    is    not   a    vehicle    for

relitigating old issues, presenting the case under new theories,

securing a rehearing on the merits, or otherwise taking a ‘second

bite at the apple.’”         Analytical Surveys, Inc. v. Tonga Partners,

L.P., 684 F.3d 36, 52 (2d Cir. 2012), as amended (July 13, 2012)

(quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir.

1998)).         Rather,    “[t]he    standard       for    granting        [motions   for

reconsideration] is strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions

or data that the court overlooked--matters, in other words, that

might reasonably be expected to alter the conclusion reached by

the court.”       Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d

Cir. 1995).      Similarly, a movant seeking relief under Federal Rule

of Civil Procedure 60(b), which authorizes a district court to

relieve     a   party     from   a   final   judgment       or    order,      must    show

“exceptional      circumstances”       entitling      it    to    relief.       Women’s

Integrated Network, Inc. v. U.S. Speciality Ins. Co., 495 F. App’x

129, 131 (2d Cir. 2012).

      Indeed, because post-judgment motions under Rule 59(e) or

60(b) “may not be used . . . to raise arguments or present evidence

that could have been raised prior to the entry of judgment,” 4

Pillar Dynasty LLC v. New York & Co., Inc., 933 F.3d 202, 216 (2d



                                              5
Cir. 2019) (quoting Exxon Shipping Co. v. Baker, 554 U.S. 471, 485

n.5 (2008)), NYU’s motion must be, and is, denied.

III. Discussion

       NYU argues for the first time in its post-judgment motion

that       its    complaint    encompassed      claims     for   FM’s   purportedly

wrongful         denial   of   coverage   for       non-superblock   and   non-flood

damages.         NYU argues, in particular, that the Court’s dismissal of

the entire case was inconsistent with the scope of NYU’s complaint

and FM’s summary judgment motion, and that because NYU’s claims

for non-superblock and non-flood damages were not addressed either

in the parties’ summary judgment briefing or at oral argument, the

case must be reopened to permit their resolution.6                         As noted



       6The Court rejects NYU’s characterization of its March 2019 Memorandum
and Order as an improper sua sponte dismissal of the entire case, see ECF No.
161 at 14, given that the Court granted that which FM’s summary judgment
expressly sought –- i.e., dismissal of “each of NYU’s claims,” ECF No. 138 at
10. Moreover, the parties’ jointly filed letter seeking leave to file their
then-anticipated motions for summary judgment expressly stated, in relevant
part, that “[b]oth parties anticipate moving for summary judgment on all claims
and counterclaims.”    ECF No. 105 at 1 (emphasis added).      Cf. Golden Years
Homestead, Inc. v. Buckland, 557 F.3d 457, 462 (7th Cir. 2009) (“Under the
circumstances here, the district court’s entry of summary judgment on the state-
law claims cannot be characterized as purely sua sponte. In their summary-
judgment motion and memorandum in support, the inspectors specifically asked
for dismissal of all the claims in the lawsuit.”).
      For the avoidance of doubt, even if the Court’s ruling could accurately
be characterized as sua sponte, it would not have been improper. Given that FM
unambiguously sought summary judgment on all of NYU’s claims, NYU cannot
credibly argue that it was not on notice that judgment could be entered against
it. See Bridgeway Corp. v. Citibank, 201 F.3d 134, 139–40 (2d Cir. 2000) (“If
the district court fails to give notice before sua sponte granting summary
judgment and the moving party was, as a result, procedurally prejudiced, we
must reverse. A party is procedurally prejudiced if it is surprised by the
district court’s action and that surprise results in the party’s failure to
present evidence in support of its position.     If, however, the party . . .
cannot claim to have been surprised by the district court’s action . . . it
cannot plausibly argue that it was prejudiced by the lack of notice.”)
(citations omitted).

                                                6
previously, however, this argument fundamentally mischaracterizes

this litigation, which, as presented to the Court, was only about

coverage for losses resulting from “flood” at the superblock.

       Even assuming, arguendo, that the purportedly outstanding

claims were adequately pleaded in the operative complaint, the

Court was entitled to infer that such claims had been abandoned in

light of NYU’s failure to raise them in opposition to FM’s case

dispositive summary judgment motion.          Indeed, in the context of

summary judgment rulings in cases involving counseled litigants,

“a partial response [to a summary judgment motion] arguing that

summary judgment should be denied as to some claims while not

mentioning others may be deemed an abandonment of the unmentioned

claims.” Jackson, 766 F.3d at 195 (emphasis added). As the Second

Circuit has explained:

       Pleadings often are designed to include all possible claims
       or defenses, and parties are always free to abandon some of
       them. Moreover, preparation of a response to a motion for
       summary judgment is a particularly appropriate time for a
       non-movant party to decide whether to pursue or abandon some
       claims or defenses. Indeed, Rule 56 is known as a highly
       useful method of narrowing the issues for trial.

Id. at 196.     Unlike in cases involving pro se litigants, where

“the district court should examine every claim or defense with a

view   to   determining   whether   summary   judgment   is   legally   and

factually appropriate . . . a court may . . . infer from a

[counseled] party’s partial opposition that relevant claims or




                                       7
defenses that are not defended have been abandoned.”                      Id. at 197-

98.

      Tellingly, the arguments that NYU advances in support of its

position    that     FM’s    comprehensive       motion    for   summary       judgment

should have been understood to encompass fewer than all of NYU’s

claims are predicated not on any sentence or paragraph in its

summary judgment papers or on any reference to the oral argument

transcript       (i.e.,     matters   actually     presented      to     the    Court).

Rather,    NYU    relies     principally     on   its     complaint      and    certain

discovery      activities      that   were    not    before       this    Court     for

resolution.        To suggest under these circumstances that NYU is

entitled to relief from the Court’s ruling is, at best, misplaced.

      The Court notes, in any event, that NYU’s five declaratory

claims    –-   the   crux     of   this   proceeding       --    sought    to    define

provisions of the policy that related solely to the scope of flood

coverage at the superblock and had nothing to do with NYU’s non-

flood or non-superblock claims.               See supra at 3 n.4.                It is

convenient but wholly disingenuous for NYU to argue now that its

previously unaddressed non-flood and non-superblock claims were

encompassed in NYU’s breach of contract cause of action, see ECF

No. 173 at 7, when NYU’s breach claim was by all appearances styled

so as to be dependent on plaintiff’s construction of the provisions




                                             8
at issue in its declaratory claims.7          To be sure, FM’s motion for

summary judgment adopted NYU’s pleading framework, and it was

implied in FM’s motion and memorandum of law that if plaintiff’s

declaratory claims failed, its breach of contract claim failed,

too.   Cf. BKCAP, LLC v. CAPTEC Franchise Tr. 2000-1, 572 F.3d 353,

358 (7th Cir. 2009), as amended (Aug. 5, 2009) (finding that “in

entering judgment against Borrowers on their declaratory judgment

claim,   the   district   court    effectively    disposed    of   Borrowers’

breach of contract claim.”).

       The fact that FM sought summary judgment that “NYU’s claim

for extra-contractual damages based on bad faith must be dismissed

as a matter of law,” ECF No. 113 at 40, rather than dismissal of

NYU’s breach of contract claim generally, does not compel a

different result, as FM’s motion was styled so as to argue that

even if the Court found for NYU on one of NYU’s declaratory claims

such that FM was liable for damages, the Court still should

conclude that FM was not liable for consequential damages.                  In

short, it is too clever by half for NYU to now argue that FM’s

summary judgment papers –- which in no uncertain terms sought

summary judgment on “each of NYU’s claims,” ECF No. 138 at 10

(emphasis added) -- contained no indication that FM was seeking


      7 It was on this (heretofore unquestioned) basis that the Court explained

in its March 2019 Memorandum and Order that “NYU’s sixth cause of action -– for
breach of contract –- alleges that FM wrongfully denied NYU coverage, based on
its construction of the aforementioned [flood] provisions of the Policy.” New
York Univ., 374 F. Supp. 3d at 321 (emphasis added).

                                         9
